Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
3.	The terminal disclaimer filed on 08/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 1 US 10, 951 366 B2 has been approved by USPTO on 08/18/2022 The terminal disclaimer has been recorded.
Present application 17/249,161 is a continuation of 16/274,437 which has a US patent US 10, 951 366 B2.  There non-statutory double patenting between child and parent application.  The Examiner made a phone call to Attorney  Eli Mazour, Reg No: 59,318. on 08/18/2022 to the applicant and requested them  to file a terminal disclaimer. The applicant discussed Examiners Amendment with minor change in the Examiner’s Amendment.


Examiners Amendment
1.	(Currently Amended) A user equipment, comprising:
a memory comprising instructions; and
one or more processors configured to execute the instructions and cause the UE to:
transmit first traffic associated with a first service type; 
transmit, concurrently with transmitting the first traffic, second traffic associated with a second service type; and
reject a scheduling of transmissions associated with the first service type and the second service type [[for ]]using a same component carrier.

2.	(Original) The user equipment of claim 1, wherein the first traffic is transmitted using a first component carrier, and wherein the second traffic is transmitted using a second component carrier.

3.	(Currently Amended) The user equipment of claim 1, wherein the first traffic is enhanced mobile broadband traffic and the second traffic is ultra-reliable low latency communication traffic.

4.	(Currently Amended) The user equipment of claim 1, wherein the one or more processors are further configured to cause the UE to: 
receive signaling from a network entity; and
schedule, based on the signaling, the transmission .

5.	(Previously Presented) The user equipment of claim 4, wherein the signaling is semi-static signaling or dynamic signaling.

6.	(Previously Presented) The user equipment of claim 4, wherein the signaling is associated with at least one of semi-persistent scheduling or grant-free contention scheduling.

7.	(Previously Presented) The user equipment of claim 4, wherein the signaling is a downlink control information message.
	
8.	(Currently Amended) The user equipment of claim 1, wherein the first traffic and the second traffic are associated with  respectively



9.	(Currently Amended) The user equipment of claim 1, wherein the first traffic or the second traffic is transmitted using a physical uplink shared channel that also includes at least one of data traffic or uplink control information traffic.

10.	(Original) The user equipment of claim 1, wherein the first traffic includes uplink control information associated with at least one of an acknowledgement message for a downlink transmission, a negative acknowledgement message for a downlink transmission, a service request, or a channel state information feedback message.

11.	(Currently Amended) The user equipment of claim 1, wherein the first traffic is [[a]] physical uplink control channel (PUCCH) traffic, and wherein the second traffic is non-PUCCH traffic.

12.	(Currently Amended) A method of wireless communication performed at a user equipment, comprising:
transmitting first traffic associated with a first service type; 
transmitting, concurrently with transmitting the first traffic, second traffic associated with a second service type; and
rejecting a scheduling of transmissions associated with the first service type and the second service type [[for ]]using a same component carrier.

13.	(Original) The method of claim 12, wherein the first traffic is transmitted using a first component carrier, and wherein the second traffic is transmitted using a second component carrier.

14.	(Currently Amended) The method of claim 12, wherein the first traffic is enhanced mobile broadband traffic and the second traffic is ultra-reliable low latency communication traffic.

15.	(Currently Amended) The method of claim 12, further comprising:
receiving signaling from a network entity; and
scheduling , based on the signaling, transmitting of the first traffic and transmitting of the second traffic.

16.	(Currently Amended) The method of claim 12, wherein the first traffic or the second traffic is transmitted using a physical uplink shared channel that also includes at least one of data traffic or uplink control information traffic.

17.	(Original) The method of claim 12, wherein the first traffic includes uplink control information associated with at least one of an acknowledgement message for a downlink transmission, a negative acknowledgement message for a downlink transmission, a service request, or a channel state information feedback message.

18.	(Currently Amended) The method of claim 12, wherein the first traffic is [[a]] physical uplink control channel (PUCCH) traffic, and wherein the second traffic is non-PUCCH traffic.

19.	(Currently Amended) A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a user equipment, cause the user equipment to:
transmit first traffic associated with a first service type; 
transmit, concurrently with transmitting the first traffic, second traffic associated with a second service type; and
reject a scheduling of transmissions associated with the first service type and the second service type [[for ]]using a same component carrier.

20.	(Currently Amended) The non-transitory computer-readable medium of claim 19, wherein the first traffic is enhanced mobile broadband traffic and the second traffic is ultra-reliable low latency communication traffic.

21.	(Original) The non-transitory computer-readable medium of claim 19, wherein the first traffic is transmitted using a first component carrier, and wherein the second traffic is transmitted using a second component carrier.

22.	(Currently Amended) The non-transitory computer-readable medium of claim 19, wherein the first traffic and the second traffic are associated with one of:
a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH), respectively



23.	(Currently Amended) The non-transitory computer-readable medium of claim 19, wherein the first traffic or the second traffic is transmitted using a physical uplink shared channel that also includes at least one of data traffic or uplink control information traffic.

24.	(Previously Presented ) The non-transitory computer-readable medium of claim 19, wherein the first traffic includes uplink control information associated with at least one of an acknowledgement message for a downlink transmission, a negative acknowledgement message for a downlink transmission, a service request, or a channel state information feedback message.

25.	(Currently Amended) The non-transitory computer-readable medium of claim 19, wherein the first traffic is [[a]] physical uplink control channel (PUCCH) traffic, and wherein the second traffic is non-PUCCH traffic.

26.	(Currently Amended) An apparatus for wireless communication, comprising:
means for transmitting first traffic associated with a first service type; 
means for transmitting, concurrently with transmitting the first traffic, second traffic associated with a second service type; and
means for rejecting a scheduling of transmissions associated with the first service type and the second service type [[for ]]using a same component carrier.

27.	(Currently Amended) The apparatus of claim 26, wherein the first traffic is enhanced mobile broadband traffic and the second traffic is ultra-reliable low latency communication traffic.

28.	(Original) The apparatus of claim 26, wherein the first traffic is transmitted using a first component carrier, and wherein the second traffic is transmitted using a second component carrier.

29.	(Currently Amended) The apparatus of claim 26, wherein the first traffic or the second traffic is transmitted using a physical uplink shared channel that also includes at least one of data traffic or uplink control information traffic.

30.	(Currently Amended) The apparatus of claim 26, wherein the first traffic is [[a]] physical uplink control channel (PUCCH) traffic, and wherein the second traffic is non-PUCCH traffic.



Allowable Subject Matter
2. 	Claims 1-30 are allowed. 
3. 	The following is an examiner’s statement of reasons for allowance:
Reasons for Allowance
5.	The following is a statement of reasons for the indication of allowable subject matter:
6.	The following is an examiner’s statement of reasons for allowance:	applicants invention is drawn to a method of wireless communication may include identifying, when using carrier aggregation and a plurality of component carrier groups, first traffic associated with a first service type and second traffic associated with a second service type for concurrent transmission and rejecting scheduling of different services scheduled concurrently and avoid inter-modulation distortion, thereby improving network performance.
The Applicants independent claim 1 recites inter alia 1.	(Currently Amended) A user equipment, comprising:
a memory comprising instructions; and
one or more processors configured to execute the instructions and cause the UE to:
transmit first traffic associated with a first service type; 
transmit, concurrently with transmitting the first traffic, second traffic associated with a second service type; and
reject a scheduling of transmissions associated with the first service type and the second service type [[for ]]using a same component carrier.
The Applicants independent claim 1 comprises a particular combination elements which is neither taught nor suggested by prior art. Takeda et al. [US 20180199314 A1]   discloses in para [0052]  dropping, puncturing or rate matching may be, for example, conditions in regard to the TB resources, transmission power and size, etc., and can be either one of the following: (1) the case where resource (PRB) allocation of both TBs overlap, (2) the case where the total transmission power allocated to both TBs exceeds the maximum permitted transmission power of the CC, and (3) the case where the total TB size of both TBs exceeds the soft buffer capacity of the UE. 
The prior art Guan [US 20170302412 A1 ] discloses in para  [0484] Fig. 5, Fig. 6,eight TDD carriers are configured for the UE, and each carrier corresponds to a TDD uplink-downlink subframe configuration 2. If the foregoing division manner in which carriers are equally divided and sets do not over-lap is used, downlink subframes 4, 5, 6, and 8 on carriers 1 to 4 constitutes the first subset, and downlink subframes 4, 5, 6, and 8 on carriers 5 to 8 constitutes the second subset. In this way, if only the first subset is scheduled, an ACK/NACK is encoded by using 16 original ACK/NACK bits. If downlink subframes in the first subset and the second subset are scheduled, an ACK/NACK is encoded by using 32 original ACK/NACK bits.
And prior art Chen et al. [US 20150319753 A1] discloses in para [0132] Fig. 13, At block 1315, the method 1300 may include configuring a first physical uplink control channel (PUCCH) on a first uplink component carrier, the first PUCCH being associated with the a component carrier of the first group. At block 1320, the method 1300 may include configuring a second PUCCH on a second uplink component carrier, the second PUCCH being associated with the downlink component carrier of the second group. At block 1325, the method 1300 may include transmitting the first PUCCH on the first uplink component carrier and the second PUCCH on the second uplink component carrier
However the combination of prior arts does not teach 
transmit, concurrently with transmitting the first traffic, second traffic associated with a second service type; and
reject a scheduling of transmissions associated with the first service type and the second service type [[for ]]using a same component carrier.
Therefore claim 1 is allowed along with its respective dependent claims are allowed.
Independent claims 12, 19 and 26  with their respective dependent claims are also allowed for the same reasons as above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tillman et al. [US 20140010125 A1] Method and Apparatus for Carrier Aggregation.
Yeatts et al. [US 8429019 B1] System and method for scheduled delivery of shipments with multiple shipment carriers.
Ahn et al. [US 20050047259 A1] Sub-carrier allocation method for reducing inter-cell interference in OFDM cellular environment.
Andrews et al. [US 6496490 B1] Method for dynamically allocating carriers in a wireless packet network, with reuse of carriers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413